Citation Nr: 1822535	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1991 to January 1994, during which his decorations and medals included the Combat Action Ribbon.  He died in March 2005, and the appellant is his surviving wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2012 and September 2014, the Board remanded this issue for further development.


FINDINGS OF FACT

1. The Veteran died in March 2005 from a methadone overdose. 

2. At the time of his death, the Veteran was service-connected for depression, post-operative left ankle sprain residuals, and hearing loss. 

3. The competent evidence of record is against a finding that the Veteran was prescribed methadone for a service-connected disability. 

4. The competent evidence of record is against a finding that the Veteran's service-connected disabilities were the immediate or underlying cause of the Veteran's death, or contributed substantially or materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1101, 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012) and the implementing regulation at 38 C.F.R. § 3.159 (2017), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to do so if there is no reasonable possibility that assistance would aid in substantiating the claim.  

The appellant's prior attorney waived the required notice in Dependency and Indemnity Compensation (DIC) claims as set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  See October 2012 Letter by Jacques P. DePlois, Esq.; see also Board Decision (February 2012) (directing compliance with Hupp notice); Stegall v. West, 11 Vet. App. 268 (1998) (finding Board remand confers right to compliance with remand orders).

VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim.  The appellant has not identified any outstanding evidence that needs to be obtained.  Accordingly, the Board finds there is no indication that there is any outstanding evidence, which is pertinent to disposition of the claim, or that further medical examination of the evidence would substantiate the claim.  

For the foregoing reason, the Board is satisfied that VA has complied with its duty to notify and assist.

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2017).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2017).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death. It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312 (2017).

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death. That requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312(c)(3) (2017).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless the condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2017). 

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In this case, the Veteran died in March 2005 from a methadone overdose.  Other significant contributory causes of death listed on the death certificate were: atherosclerosis, hypertensive heart disease, diabetes mellitus, and hyperlipidemia.

At the time of his death, the Veteran was service-connected for depression rated at 70 percent disabling, post-operative left ankle sprain residuals rated at 30 percent disabling, and hearing loss rated at 0 percent disabling.

The appellant contends that a private provider, Dr. S.F., prescribed the Veteran methadone for his service-connected disabilities and did not inform the Veteran of the medication risks.  Three days after being prescribed methadone, the Veteran died.  See VA Form 21-4138 (February 2011).  

Turning to the evidence of record, a December 2004 VA Primary Care Provider Note provided that the Veteran had a substance abuse problem and was abusing hydrocodone.  During this appointment, a VA nurse transferred records over from remote data at another VA facility, which showed that the Veteran had received 296 tablets of Lortab (a narcotic pain medication containing hydrocodone) from September 2004 to November 2004 and a "no more Lortab" order was placed in the Veteran's medical records.  The Veteran was subsequently referred to mental health and substance abuse treatment.  

A December 2004 VA MHC/P/MH Nurse Practitioner Walk-In Note provided that the Veteran presented for treatment to obtain assistance getting off of pain medication.  The nurse practitioner gave the assessment of pain medication addiction. 

A March 2005 private treatment note from Dr. S.F. provided that the Veteran was assessed for a non-service connected chronic back pain disorder, non-service connected morbid obesity disorder, and service-connected left ankle disability.  The note opined that the Veteran's left ankle was completely rehabilitated.  Dr. S.F. prescribed the Veteran methadone.  

A May 2005 State Medical Examiner's Report provided that the Veteran died from an accidental methadone overdose.  This report included the Veteran's wife's lay contention that the Veteran was presided methadone for his non-service connected back and service-connected left ankle.  The report further included information from Dr. T.B., a private clinician treating the Veteran prior to his death; who provided that he received information that led him to question the Veteran's prescription drug history .  Dr. T.B. found out that the Veteran was utilizing various doctors and pharmacies, to include providers outside of the immediate locality, and had received at least 26 different prescriptions for hydrocodone in the last three months that totaled to 1,190 tablets. 

Following the Veteran's death, in April 2005, the appellant submitted a chart documenting that from September 2004 to March 2005 the Veteran obtained hydrocodone from about 13 different doctors, resulting in a potential total of 1,190 tablets. 

A July 2005 letter by Dr. T.B. provided that the Veteran initiated primary care with him while simultaneously seeing other medical providers in an attempt to gain narcotic pain medications. 

A September 2013 VA medical opinion found that substance abuse caused the Veteran's death.  The examiner provided that the Veteran's service-connected depression, left ankle disability, and hearing loss were not materially related to his death.  The examiner further found that the other contributory causes of death (atherosclerosis, hypertensive heart disease, diabetes  mellitus, and hyperlipidemia) were not related to service based on the medical evidence, which included the Veteran's service treatment records.  She also added that the Veteran had gastric bypass surgery in October 2003, which resulted in substantial weight loss that in turned resulted in the Veteran no longer needing medication for his diabetes mellitus and hyperlipidemia, and thus these disorders resolved prior to his death. 

As the Board stated in its 2012 remand, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. § 3.301 (2017).  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2017); see also 38 U.S.C. § 105 (2012); 38 C.F.R. § 3.1(m) (2017).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The evidence demonstrates that the Veteran had a substance abuse problem, as documented in December 2004 VA treatment records and the July 2005 letter by Dr. T.B.  Indeed, a VA nurse found that the Veteran had been prescribed over 200 tablets of narcotic pain medication during a two months' time, and the appellant submitted evidence that the Veteran obtained over 1,000 tablets of narcotic pain medication in a five months' time.  

In this case, the Board finds the opinion of the September 2013 VA medical examiner dispositive.  As summarized above, the examiner found no relationship between the Veteran's death and his service-connected depression, left ankle disability, and hearing loss.  The examiner further found no relationship between the Veteran's contributory causes of death and his military service.  

When considering the probative value of medical opinion evidence, the Board considers the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Accordingly, the Board finds that the September 2013 VA medical examiner opinion is adequate and of probative value because it considered the medical evidence of record as it pertained to the Veteran's service-connected disabilities and causes of death.

Moreover, the appellant has neither presented nor identified any contrary medical opinion that supports her claim.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board recognizes the appellant's sincere belief that the Veteran's death was in some way related to his service-connected disabilities.  Her statements regarding the Veteran's being prescribed methadone are credible and supported by the record.  However, the record does not show that the appellant is qualified to proffer a medical etiology opinion.  

The Federal Circuit observed that there is a statutory requirement that lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (citing 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.307(b)).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not competent.  Id.; see also Layno v. Brown, 6 Vet. App. 465 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2) (2017); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

The Board finds that an opinion regarding the cause of death is medical in nature, as well as opinions regarding any causative nexus between the Veteran's death, his service-connected disabilities, and the medication he was prescribed at the time of death.  Accordingly, the appellant's bare assertion that methadone was linked to the Veteran's service-connected disabilities is not competent evidence, and absent any supporting objective evidence, information, or explanation, is not otherwise sufficient to substantiate service connection for the cause of death in terms of VA's benefit-of-the-doubt evidentiary standard.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); see also 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Additionally, the evidence does not demonstrate that the Veteran was prescribed methadone for his service-connected disabilities.  The March 2005 private treatment note from Dr. S.F. stated that the Veteran's service-connected left ankle disability was completely rehabilitated.  And there is no evidence that the Veteran was prescribed methadone for either his service-connected depression or hearing loss.  

Furthermore, the appellant does not assert nor does the record support that that atherosclerosis, hypertensive heart disease, diabetes mellitus, and hyperlipidemia were incurred in or aggravated by active service.  Therefore, service connection for these other causes of death has not been established.  See 38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017); September 2013 VA Medical Opinion. 

In sum, the Board finds that the September 2013 VA medical opinion more probative than the appellant's contentions regarding the Veteran's cause of death, especially in light of evidence demonstrating that the Veteran had a substance abuse problem and the lack of evidence demonstrating that the Veteran was prescribed methadone for a service-connected disability.  Simply put, the medical evidence of record weighs against finding that the Veteran's cause of death was related to service.

Considering the record in light of the medical evidence of record and above-noted legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The Board finds that the preponderance of the evidence is against this claim, and thus it must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


